Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment and arguments in e After Final response filed 01/26/2022 have been entered. 
Claims 2, 9, 11, 15 and 17 have been cancelled.
Claims 1, 3-8, 10, 12-14, 16 and 18 are patentable.
Response to Amendments and Arguments
Applicant's amendments and arguments in the After Final response filed 01/26/2022 have been fully considered. The amendments incorporated the allowed subject matter in all of the independent claims. The amendments and arguments are therefore sufficient to overcome the prior art of the record. 
Allowable Subject Matter
Claims 1, 3-8, 10, 12-14, 16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closet prior art of the record is briefly described as follows:
Li, et al. (US 10,375,621 B2) discloses method in a communication device for deriving a beacon signal in a high frequency radio communication network, comprising : receiving a plurality of candidate beacon signals from one or more access point (AP) clusters, each of the one or more AP clusters comprising a plurality of APs, wherein each AP of the plurality of APs within a same AP cluster has a plurality of beams directed to different directions, wherein respective beams of each AP of the plurality of APs within the same AP cluster having respective same beam identification, wherein each AP of the plurality of APs within the same AP cluster broadcasting synchronously a same beacon signal on corresponding beams having a same beam identification, and wherein the same beacon signal containing the beam identification and an identification of the AP cluster; and selecting one or more same beacon signals from the plurality of candidate beacon signals. See abstract; col.2, ln.1 to col.3, ln. 15; figs. 6-7 and associated text.
In contrast to Li, el al., above, the present claims require the antenna identifier corresponding to each antenna of each access point in the access point set is unique in the access point set, and further sending by the communication device/station a service request including the a specified antennas identifier used by the access point that is capable of providing a communication service to the for the station. In other words, in the present claims, it appears that the station determines the best access point based on a unique antenna identifier broadcasted in a frame/beacon of corresponding access points in the set of access points, wherein in Li, et al.,  it  appears that  the same antenna identifier is assigned to all access points in the set of access points and  is broadcasted by all the access points in corresponding frames/beacons, and an access point receiving a service request from the station coordinate with other access points in the set to select one of them to respond to the request (see Li., et. al. fig.7). 
Cudak, et al. (US 2015/0201368 A1)  discloses methods to determine a beacon signal for a network node, wherein a network node is configured to connect with a cluster of access points in a wireless communication network, and wherein the beacon signal identifies the cluster; and send the beacon signal towards the wireless communication 
AKKARAKARAN, et al. (US 2018/0227900 A1) discloses method may include transmitting, from a base station, a plurality of short paging messages to a plurality of UEs using a plurality of beams. In response to the transmission of plurality of short paging messages, the base station may receive a plurality of short-page responses from the plurality of UEs that identifies signal quality information for at least one beam from the plurality of beams. The method may include selecting a beam for subsequent communication with at least one UE from the plurality of UEs based on the signal quality information, etc., i.e. the User Equipment (UE) identifies the best received beam, among a plurality of received beams transmitted by a bases station, and the corresponding beam identifier, and providing a feedback thereof to the base station.  See par. 0008; fig.2A and pars. 0055-56.
 However, Neither Cudak, et al. nor AKKARAKARAN, et al. show or tech the presently amended features in claims 1, 7 and 13.
Therefore, prior art of the record, inter alia, fail to show or teach the combination of the limitations in the amended independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDI ELHAG/Primary Examiner, Art Unit 2641